United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER31, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER 0-14278 ORGANA GARDENS INTERNATIONAL INC. NEVADA 88-01955105 (STATE OF INCORPORATION) (I.R.S. ID) 35 South Ocean Avenue, Patchogue, New York, 11772 1-888-488-6882 Securities registered pursuant to Section12(b) of the Act: COMMON STOCKOTC: BB Securities registered pursuant to Section12(g) of the Act: Common Stock, Par Value $.001 (Title of Class) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Common stock, $.001 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or15(d) of the Act. oYesx No Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.oYesxNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYesoNo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesxNo As of March 30, 2012, there were 61,046,466 shares of the issuer's $0.001 par value common stock issued and outstanding. Documents incorporated by reference:None Organa Gardens International Inc. FORM 10-K For The Fiscal Year Ended December31, 2011 INDEX PART I 3 ITEM 1. BUSINESS 3 ITEM 1A. RISK FACTORS 8 ITEM 1B. UNRESOLVED STAFF COMMENTS 8 ITEM 2. PROPERTIES 8 ITEM 3. LEGAL PROCEEDINGS 9 ITEM 4. MINESAFETEY DISCLOSURES 9 PART II 9 ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS, AND ISSUER PURCHASES OF EQUITY SECURITIES 9 ITEM 6. SELECTED FINANCIAL DATA 12 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 14 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 15 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTSON ACCOUNTING AND FINANCIAL DISCLOSURE 37 ITEM 9A. CONTROLS AND PROCEDURES 37 ITEM 9B. OTHER INFORMATION 38 PART III 39 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 39 ITEM 11. EXECUTIVE COMPENSATION 39 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 40 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, ANDDIRECTOR INDEPENDENCE 41 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 42 PART IV 43 ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 43 SIGNATURES 44 2 Note About Forward-Looking Statements Certain statements in this report, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives and expected operating results, and the assumptions upon which those statements are based, are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934. These forward-looking statements generally are identified by the words “believe,” “project,” “expect,” “anticipate,” “estimate,” “intend,” “strategy,” “future,” “opportunity,” “plan,” “may,” “should,” “will,” “would,” “will be,” “will continue,” “will likely result,” and similar expressions. Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause actual results to differ materially from the forward-looking statements. A detailed discussion of these and other risks and uncertainties that could cause actual results and events to differ materially from such forward-looking statements is included in the section entitled “Risk Factors” (refer to Part I, Item1A). We undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise. PART I ITEM1.BUSINESS GENERAL The following should be read in conjunction with our financial statements and the related notes that appear elsewhere in this quarterly report. The discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward-looking statements. Our Company, Organa Gardens International Inc., was formed under the laws of the State of Nevada on November 29, 1983 under the name Venture Group, Inc. On February 11, 1986, an amendment to the Articles of Incorporation was filed changing the corporate name to Asdar Corporation. On December 10, 1987, another amendment to the Articles of Incorporation was filed changing the corporate name to Asdar Group. On February 18, 2001, Asdar Group filed a Certificate of Reinstatement with the Secretary of State of Nevada. On April 30, 2002, another amendment to the Articles of Incorporation was filed changing the corporate name to Precise Life Sciences Ltd. Additional amendments to the Articles of Incorporation were filed changing the corporate name as follows: February 18, 2003 - Iceberg Brands Corporation August 28, 2003 -Avalon Gold Corporation March 22, 2005 -Avalon Energy Corporation September 25, 2007 -Shotgun Energy Corporation April 7, 2009 -Organa Gardens International Inc. Our Company undertook a new venture as of March 2009. Organa Gardens International Inc. has a vertical hydroponics farming system built to make the most efficient use of light, energy, water, land, temperature and production cycle while growing the highest quality and healthiest plants in an optimum, consistent environment unaffected by weather. The Organa Garden Systems (OGS) provide a means for food production andconsumption change to global environmental and ecological sustainability through vertical hydroponics rotary farming. 3 There are two OGS models; the Discovery (OGS-D) and the Enterprise (OGS-E) Both the OGS-D and OGS-E are rotary hydroponics vertical farming systems designed with serviceability, ease-of-use and maximum harvest in mind. Both models are modular, allowing them to be expanded by stacking them. Its specially designed waterwheel technology allows the fully automated system to recycle and reuse 95% of the water used while requiring a negligible amount of energy to run. The Discovery is a strong, low cost ABS plastic model for the home gardener and the Enterprise is a powder-coated steel version for the commercial grower. Both models are modular and can be expanded by stacking them. "The more you stack the more you grow" Both the OGS-D and OGS-E are rotary hydroponics vertical farming systems designed with serviceability, ease-of-use and maximum harvest in mind. Both models are modular, allowing them to be expanded by stacking them. Its specially designed waterwheel technology allows the fully automated system to recycle and reuse 95% of the water used while requiring a negligible amount of energy to run. Benefits of the Organa Garden Systems: - Fresh, nutritious and abundant produce all year-round - Localized year-round farming possible, eliminating costly transportation, spoilage and pollution. - Reduces the use of pesticides and preservatives. - Urban renewal and sustainable community building. - Energy and water conservation. - More frequent harvest. - Fully automated and easy to operate. - Business opportunity for the entrepreneurial businessman or established farmer Our Vertical Hydroponic Farming System Project On March 6, 2009, the Company signed an agreement to acquire all of the assets of Organa Gardens Inc.(OGI), a Nevada Corporation in the business of hydroponics vertical farming. These assets include, but are not limited to all proprietary designs, engineering, technology, business models, plans and intellectual properties pertaining to the Organa Garden System-Discovery (OGS-D) and the Organa Garden System-Enterprise (OGS-E). Both the OGS-D and OGS-E are a rotary hydroponics vertical farming system designed with serviceability, ease-of-use and maximum harvest in mind. Both models are modular, allowing them to be expanded by stacking them. Its specially designed waterwheel technology allows the fully automated system to recycle and reuse 95% of the water used while requiring a negligible amount of energy to run. The Company was to issue up to 25,000,000 Rule 144 shares of its common stock to OGI, to be held in trust and released based on the following terms and gross revenue requirements: (a) Release of 10,000,000 shares of the Company upon signing this Agreement. (b) Release of 5,000,000 shares of the Company upon attaining $1,000,000 US in gross revenue. (c) Release of 5,000,000 shares of the Company upon attaining $2,500,000 US in gross revenue. (d) Release of 5,000,000 shares of the Company upon attaining $4,000,000 US in gross revenue. 4 The Company needs to raise up to $500,000 US to market and fulfill the required obligations of OGI as outlined in the supplemental agreement(s) to follow. The Company and Organa Gardens Inc. agree to allow the shares to sit in trust for a period of 5 years in order for OGI to meet its sales goals. Should the requirements not be met in all or part, then all of the remaining shares will be returned back to the treasury of the Company. However, On June 9, 2009, the Registrant signed an amended agreement to acquire all of the assets of Organa Gardens Inc., a Nevada Corporation in the business of hydroponics vertical farming. These assets include but are not limited to all proprietary designs, engineering, technology, business models, plans and intellectual properties pertaining to the Organa Garden System-Discovery (OGS-D) and the Organa Garden System-Enterprise (OGS-E). Under the terms of the acquisition, the Registrant will issue 3,500,000 restricted 144 shares to Organa Gardens Inc. and/or its nominees (issued) and render a cash commitment of up to $250,000 to complete the final steps of taking the OGS-D and OGS-E to market. This agreement replaces the agreement dated March 9, 2009. All research and development costs are expensed as incurred and include costs of consultants who conduct research and development on behalf of the Company. For the year ended December 31, 2011, the Company incurred $Nil (2010 -$7,000) in research and development costs. Currently, the Company continues the process of applying for a world-wide patent for its vertical hydroponic farming system, Organa Gardens System - Enterprise (OGS-E). The management of Organa Gardens is in the final steps of determining the types of materials that will be used to mass produce the OGS-E units economically so that the units can be sold and used affordably by the general population who would like to grow their own food organically and efficiently. Powder Coating Project On July 29, 2011, the Company has signed a Letter of Intent with Integrated Green Technologies LLC (IGT), of Fort Lauderdale, Florida to merge the two companies. A definitive agreement of the merger will be an exchange of restricted shares of the Company’s stock to IGT shareholders effecting a change of business which will still follow the Company’s green mandate. On August 17, 2011 the Company entered into a formal agreement with IGT and is currently conducting its due diligence. IGT is an industrial tools, machinery & equipment manufacturer including consumable supplies & materials. IGT is a distributor of heavy-duty blasting equipment and “green” environmentally safe mobile powder coating systems featuring the pending patent, Triplex Electrostatic/Electrostatic Thermal Spray/Non Electrostatic Thermal Spray and Powder Coating Spray and Conversion Device. The Company had advanced $8,000 to IGT for prepaid expenses as of December 31, 2011. (2010 – Nil). The Company has written off this amount as of December 31, 2011. Upon completion of the due diligence process, the Company will issue a structured release of 60,000,000 restricted shares to be transferred under the Agreement. The structure shall be as follows: upon execution of the Agreement, 30,000,000 shares shall be issued immediately thereafter, an additional 15,000,000 shares shall be issued 120 days following the execution date and the balance of 15,000,000 shares shall be issued 240 days following the execution date. The Company is required to provide $250,000 in funding to IGT over a period of one year. As a result of the due diligence process, the Company is not proceeding with this acquisition due to complications with the current patent filed by IGT. Should IGT move forward and correct the deficiencies with the patent, the Company will re-consider the project. Our Oil and Gas Properties 1. The Wyoming Property. The Company owns a 0.7% gross overriding royalty interest on 6,360 acres of oil and natural gas rights located in the Powder River Basin of eastern Wyoming carried at a value of $Nil (2010-$1) due to the uncertainty of realization. 5 Based on Organa’s ongoing agreement with respect to the LAK Ranch,if Derek sells any or all of its interest in the LAK Ranch Property, it will pay to Organa, subject to adjustments, 7.5% of the net sales proceeds on the first USD $7,500,000 and 1% on any balance over and above USD$7,500,000. The Company has received $Nil in oil royalties for the year ended December 31, 2011 (2010 - $Nil). 2. The California Property. The Company owns a 2% royalty interest in the Harvester Property carried at a value of $Nil (2010-$1) due to the uncertainty of realization. 3. The Utah Property. On October 26, 2004, the Company entered into a Letter of Intent with Pioneer Oil and Gas (“Pioneer”), whereby the Company could acquire an undivided Eighty-Five Percent (85%) working interest and an undivided Sixty-Eight (68%) net revenue interest in 13,189 acres located in Wasatch County, Utah, known as the “Uinta Basin”.The Company paid Pioneer a deposit of $50,000 for the exclusive right to enter into a Participation Agreement with Pioneer on or before January 18, 2005. On January 18, 2005, the Company entered into the Participation Agreement with Pioneer as described above.The total consideration paid to Pioneer, including the $50,000 deposit described above, was $706,279.In addition, the Company issued 1,200,000 restricted common shares valued at $264,000 on February 7, 2005 as finders’ fees to certain third parties who were responsible for tabling the Uinta Basin Overpressured Gas Project to the Company.The Company has also committed to paying a 1.5% gross royalty on all revenue received by it from the Uinta Basin Project. The Company was seeking joint venture drilling partners during 2008 in order to meet its 2010 drilling commitment. The Company was unable to secure a joint venture drilling partner or raise any capital to satisfy an approximate $12,000,000 drilling cost for a 15,000 ft. initial well. Due to this inability to find funding, the Uinta property was being carried at a value of $Nil due to the uncertainty of realization. During the year ended December 31, 2009, the Company re-conveyed its interest in the Uinta property to its original owner, Pioneer Oil and Gas. Available for Sale Securities – related parties. Terralene During 2004, the Company received 111,111 restricted Rule 144 shares of Terralene Fuels Corporation (“Terralene Fuels”), a public company with directors and significant shareholders in common.The restricted shares were received as non-refundable consideration pursuant to agreements with Terralene Fuels dated November 10, 2004 and December 10, 2004 to acquire certain mineral property interests from the Company.These agreements were subsequently terminated. Effective December 31, 2004 the Company recorded, as other comprehensive loss for the year, a $10,000 unrealized loss in the carrying value of its shares of Terralene Fuels.During the years ended December 31, 2005 and 2006 the Company recorded additional unrealized losses in the carrying value of its shares of Terralene Fuels totalling $90,000 and $8,889 respectively, which were recorded as other comprehensive loss for those years.During the year ended December 31, 2007, the Company sold 2,500 shares resulting in a realized gain of $165 and recorded an additional unrealized loss of $473 in 2007. During the year ended December 31, 2008, the Company sold 10,000 shares resulting in a realized loss of $800 and recorded an additional unrealized loss of $15,026 to December 31, 2008. As a result, the carrying value of the available for sale shares of Terralene Fuels is $2,712 as at December 31, 2008. 6 During the year ended December 31, 2009, the Company recorded an unrealized gain of $1,232. As a result, the carrying value of the available for sale shares of Terralene Fuels is $3,945 as at December 31, 2009. During the year ended December 31, 2010, the Company sold Nil Terralene Fuels shares and recorded an unrealized gain of $11,774. As a result, the carrying value of the available for sale shares of Terralene Fuels is $2,860 as at December 31, 2010. Effective December 31, 2010, the Company recorded a $12,859 write-down of its investment in Golden due to an other-than-temporary decline in the value of the shares. During the year ended December 31, 2011, the Company sold Nil Terralene Fuels shares and recorded an unrealized loss of $2,623. As a result, the carrying value of the available for sale shares of Terralene Fuels is $237 as at December 31, 2011. Effective December 31, 2011, the Company recorded a $2,909 write-down of its investment in Golden due to an other-than-temporary decline in the value of the shares. Legacy During 2003 the Company settled an outstanding debt receivable of $122,988 from Legacy Mining Ltd. (“Legacy”) for the issue of 1,229,880 restricted shares of Legacy representing a then 9.8% interest in Legacy. During 2004, the Company wrote this investment down to $1 because management determined that it was not recoverable within a reasonable period of time. Effective December 31, 2007, the Company recorded, as other comprehensive income for the year, a $604,440 unrealized gain in the carrying value of its shares of Legacy. During the year ended December 31, 2008, the Company sold 150,000 Legacy shares resulting in a realized gain of $26,100 and recorded an additional unrealized gain of $270,562 to December 31, 2008. As a result, the carrying value of the available for sale shares of Legacy was $885,502 as at December 31, 2008. During the year ended December 31, 2009, the Company sold 30,985 Legacy shares resulting in a realized loss of $2,987 (net of commissions of $595) and recorded an additional unrealized loss of $797,161 to December 31, 2009. As a result, the carrying value of the available for sale shares of Legacy is $ 62,934 as at December 31, 2009. During the year ended December 31, 2010, the Company the Company received 2,627,440 restricted shares of Legacy valued to $131,372 pursuant to a debt settlement and sold Nil Legacy shares. The Company recorded an unrealized gain in the carrying value of its available-for-sale securities totaling $35,021, which was recorded as other comprehensive income (loss). As a result, the carrying value of the available for sale shares of Legacy is $58,822 as at December 31, 2010. Effective December 31, 2010, the Company recorded a $78,823 write-down of its investment in Legacy due to an other-than-temporary decline in the value of the shares. During the year ended December 31, 2011, the Company sold Nil Legacy shares and recorded an unrealized loss of $52,939. As a result, the carrying value of the available for sale shares of Legacy is $5,882 as at December 31, 2011. Effective December 31, 2011, the Company recorded a $51,469 write-down of its investment in Legacy due to an other-than-temporary decline in the value of the shares. 7 Available for sale securities – related parties include the following: December 31, December 31, 3,676,335(2010-3,676,335) shares of Legacy Wine & Spirits $ $ 98,612(2010- 98,612) shares of Terralene Fuels Corporation. $ $ Employees. At December 31, 2011, Organa Gardens International Inc. had 2 full time employee/consultants other than its Officers and Directors. ITEM1A.RISK FACTORS Not applicable to smaller reporting companies ITEM1B.UNRESOLVED STAFF COMMENTS None. ITEM2.PROPERTIES As of the dates specified in the following table, Organa Gardens International Inc. held the following property in the following amounts: Property December 31, 2011 December 31, 2010 Cash and equivalents US $ 90 US $ 50 Organa Gardens International Inc. defines cash equivalents as all highly liquid investments with a maturity of 3 months or less when purchased. Organa Gardens International Inc. does not presently own any interests in real estate. Organa Gardens International Inc. does not presently own any inventory or equipment. We do not own any real property.As of August 1, 2010, Organa Gardens International Inc. has leased 1250 sq. ft of office space from Holm Investments Ltd. at $2,500 per month for a period of 3 years. Organa Gardens International Inc.’s principal corporate offices are located at 35 South Ocean Avenue Patchogue, NY, 11772 Fax – 1 hone – 1 8 ITEM3.LEGAL PROCEEDINGS On February 21, 2002, the Company issued 350,000 shares valued at $119,000 to Empire Sterling Corporation for services to be rendered with respect to the acquisition of ACGT Corporation.The shares were to be held in trust and not sold until all necessary financing was in place to complete the ACGT acquisition. Empire Sterling Corporation breached the trust agreement and the Company placed a stop transfer on these shares and requested they be returned to the Company. Empire Sterling Corporation failed to return the share certificate and as such, the Company commenced court proceedings against the principals of Empire Sterling Corporation. The Company argued for an interim injunction against all parties and was successful. On May 9, 2002, the Court ordered Empire Sterling Corporation to deposit the shares with the Court pending judicial disposition.The Company continued to file legal process claiming ownership of the shares and breach of trust inter alia. The Company was successful and has now applied to have the share certificate released and subsequently cancelled.As of December 31, 2011, the Company is still in the legal process of having the certificate released. ITEM4.MINE SAFETY DISCLOSURES Not applicable PART II ITEM5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS, AND ISSUER PURCHASES OF EQUITY SECURITIES As at December 31, 2011 there were approximately 2,000 holders of the outstanding shares of the Organa Gardens International Inc.'s $0.001 par value common stock.Organa Gardens International Inc. participates in the OTC Bulletin Board Electronic Quotation System maintained by the National Association of Securities Dealers, Inc., under the most recent trading symbol "OGNG".According to quotes provided by stockhouse.com, the Organa Gardens International Inc.'s common stock has closed at: Quarter High Low 2009 First Quarter $ $ 2009 Second Quarter $ $ 2009 Third Quarter $ $ 2009 Fourth Quarter $ $ 2010 First Quarter $ $ 2010 Second Quarter $ $ 2010Third Quarter $ $ 2010 Fourth Quarter $ $ 2011 First Quarter $ $ 2011 Second Quarter $ $ 2011Third Quarter $ $ 2011 Fourth Quarter $ $ Such quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. The public may read and copy any materials filed with the SEC at the SEC's Public Reference Room at 450 Fifth Street NW, Washington, D.C. 20549. The public may also obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC. The address of that site is http://www.sec.gov. 9 Common Stock. Organa Gardens International Inc. is authorized to issue 200,000,000 shares of common stock, $.001 par value, each share of common stock having equal rights and preferences, including voting privileges. The shares of $.001 par value common stock of Organa Gardens International Inc. constitute equity interests in Organa Gardens International Inc. entitling each shareholder to a pro rata share of cash distributions made to shareholders, including dividend payments.As of December 31, 2011, 61,046,466 shares of the Organa Gardens International Inc.'s common stock were issued and outstanding. The holders of Organa Gardens International Inc.'s common stock are entitled to one vote for each share of record on all matters to be voted on by shareholders. There is no cumulative voting with respect to the election of directors of Organa Gardens International Inc. or any other matter, with the result that the holders of more than 50% of the shares voted for the election of those directors can elect all of the Directors. The holders of Organa Gardens International Inc.'s common stock have no conversion, preemptive or other subscription rights, and there are no redemption provisions applicable to Organa Gardens International Inc.'s common stock.All of the outstanding shares of Organa Gardens International Inc.'s common stock are duly authorized, validly issued, fully paid and non-assessable. Dividends. The holders of the Organa Gardens International Inc.'s common stock are entitled to receive dividends when, as and if declared by Organa Gardens International Inc.'s Board of Directors from funds legally available therefore; provided, however, that cash dividends are at the sole discretion of Organa Gardens International Inc.'s Board of Directors. In the event of liquidation, dissolution or winding up of Organa Gardens International Inc., the shareholders of common stock are entitled to share ratably in all assets remaining available for distribution to them after payment of liabilities of Organa Gardens International Inc. and after provision has been made for each class of stock, if any, having preference in relation to Organa Gardens International Inc.'s common stock. Organa Gardens International Inc. has never declared or paid any dividends on its common stock.Organa Gardens International Inc. does not intend to declare or pay any dividends in the foreseeable future. Sales of Securities (1) 2011 Stock Transactions During the year ended December 31, 2011: (a) The Company issued 25,000 restricted common shares valued at $125 to a new director for his services. (b) The Company issued 6,950,000 restricted common shares valued at $99,300 pursuant to deferred compensation agreements. (c) The Company issued a total of 2,345,000 common shares pursuant to the exercise of options under the Company’s 2009 Stock Incentive and Option Plan. 1,650,000 shares were issued at $0.02 per share to satisfy debt to related parties in the amount of $33,000 and 695,000 shares were issued at $0.01 per share for consulting services. (d) The Company issued 9,800,000 common shares pursuant to the Company’s 2011 Stock. Incentive and Option Plan with a value of $78,000 for satisfaction of debt to related parties. (2) 2010 Stock Transactions During the year ended December 31, 2010: 10 (a)The Company issued a total of 7,961,033 common shares pursuant to the exercise of options under the Company’sStock Incentive and Option Plans at prices between $0.0022 and $0.01 per shareto satisfy debt to related parties in the amount of $29,913. (b)The Company issued 1,000,000 restricted common shares valued at $5,000 pursuant to a deferred compensation contract with a related party. See note 6. (c)The Company issued a total of 1,400,000 common shares pursuant to the exercise of options under the Company’s Incentive plans at prices between $0.003 and $0.01 per share to consultants for services valued at $11,200. (d)The Company issued 700,300 restricted common shares at $0.01 per share pursuant to a debt settlement withTerralene Fuels Corporation. in the amount of $7,003. (3) 2011 Stock Options The Company issued a total of 2,345,000 common shares pursuant to the exercise of options under the Company’s 2009 Stock Incentive and Option Plan. 1,650,000 shares were issued at $0.02 per share to satisfy debt to related parties in the amount of $33,000 and 695,000 shares were issued at $0.01 per share for consulting services. The Company issued 9,800,000 common shares pursuant to the Company’s 2011 Stock. Incentive and Option Plan with a value of $78,000 for satisfaction of debt to related parties. The Company’s stock option activity is as follows: Number of options Weighted Average Exercise Price Weighted Average Remaining Contractual Life (in years) Balance, December 31, 2007 - - - Granted during 2008 Exercised during 2008 ) Balance, December 31, 2008 - - - Granted during the period Exercised during the period ) Balance, December 31, 2009 - - - Granted during 2010 Exercised during 2010 ) Balance, December 31, 2010 - - - Granted during the period Exercised during the period ) Balance, December 31, 2011 - - - On June 30, 2011 the Company filed Registration Statements on Form S-8 to register 9,800,000 to be issue pursuant to the Company’s 2011 Stock. Incentive and Option Plan. All 9,800,000 shares have been granted and exercised under the June 2011 Stock Option Plan. 11 (4) 2010 Stock Options During the year ended December 31, 2010, 9,361,033 stock options were granted by the Company, which were immediately exercised at prices between $0.0022 and $0.01per share to satisfy debt to related parties in the amount of $29,913 and for consultant services valued at $11,200. The Company’s stock option activity is as follows: Number of options Weighted Average Exercise Price Weighted Average Remaining Contractual Life (in years) Balance, December 31, 2007 - - - Granted during 2008 Exercised during 2008 ) Balance, December 31, 2008 - - - Granted during the period Exercised during the period ) Balance, December 31, 2009 - - - Granted during the period Exercised during the period ) Balance, December 31, 2010 - - - As of December 31, 2010, there were no stock options available for grant under the Company’s 2006 Stock Incentive and Option Plan. As of December 31, 2010, there were no stock options available for grant under the Company’s 2007 Stock Incentive and Option Plan. As of December 31, 2010, there were 1,705,000 stock options available for grant under the Company’s two 2009 Stock Incentive and Option Plan. On June 29, 2009, the Company filed Registration Statements on Form S-8 to register 7,500,000 to be issue pursuant to the Company’s 2009 Stock. Incentive and Option Plan. 7,500,000 shares have been granted and exercised under the June 2009 Stock Option Plan. On November 24, 2009, the Company filed Registration Statements on Form S-8 to register 10,000,000 to be issue pursuant to the Company’s 2009 Stock Incentive and Option Plan. 6,655,000 shares have been granted and exercised under the November 2009 Stock Option Plan. ITEM6.SELECTED FINANCIAL DATA FINANCIAL HIGHLIGHTS Fiscal Year Ended December31 Revenue $Nil $Nil $Nil $Nil $Nil Operating Loss ) Net Loss ) Basic net loss per share Cash dividends declared per share - Cash, cash equivalents,and short-term investments Total assets Long-term obligations - Stockholders’ equity (deficit) 12 ITEM7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This following information specifies certain forward-looking statements of management of the company. Forward-looking statements are statements that estimate the happening of future events are not based on historical fact. Forward-looking statements may be identified by the use of forward-looking terminology, such as "may", "shall", "will", "could", "expect", "estimate","anticipate", "predict", "probable", "possible", "should", "continue", or similar terms, variations of those terms or the negative of those terms.The forward-looking statements specified in the following information have been compiled by our management on the basis of assumptions made by management and considered by management to be reasonable. Our future operating results, however, are impossible to predict and no representation, guaranty, or warranty is to be inferred from those forward-looking statements. The assumptions used for purposes of the forward-looking statements specified in the following information represent estimates of future events and are subject to uncertainty as to possible changes in economic, legislative, industry, and other circumstances. As a result, the identification and interpretation of data and other information and their use in developing and selecting assumptions from and among reasonable alternatives require the exercise of judgment. To the extent that the assumed events do not occur, the outcome may vary substantially from anticipated or projected results, and, accordingly, no opinion is expressed on the achievability of those forward-looking statements. No assurance can be given that any of the assumptions relating to the forward-looking statements specified in the following information are accurate, and we assume no obligation to update any such forward-looking statements. Liquidity and Capital Resources. For the year ended December 31, 2011, we had total assets of $8,331, compared to total assets in 2010 of $63,333. This includes a cash balance of $90, compared to $50 in 2010.We also have taxes recoverable of $2,122 and available for sale securities with a fair value of $6,119 as at December 31, 2011. The decrease in assets was due to an other than temporary decline in available for sale securities. At December 31, 2011, we had current liabilities of $562,705, which was represented by accounts payable and accrued liabilities of $483,634 and $79,071 due to related parties. At December 31, 2010 we had current liabilities of $575,305. The decrease in liabilities was due to a decrease in amounts due to related parties.At December 31, 2011, we had a working capital deficiency of $(560,493) (2010 - $(573,657). We do not believe that our current cash resources will be able to maintain our current operations for an extended period of time. We will be required to raise additional funds or arrange for additional financing over the next 12 months to adhere to our development schedule.No assurance can be given, however, that we will have access to additional cash in the future, or that funds will be available on acceptable terms to satisfy our working capital requirements. If we are not able to arrange for additional funding or if our officers, directors and shareholders stop advancing funds to us, we may be forced to make other arrangements for financing such as loans or entering into strategic alliances. We have not identified any alternative sources of financing. Results of Operations We realized $Nil interest and royalty income in 2011 and 2010. During the year ended December 31, 2010 the loss is $202,130 (2010 - $217,210).This decrease in loss was due to a decrease in research and development costs of $7,000. From inception to December 31, 2011 Organa Gardens International Inc. has incurred cumulative net losses of $24,899,472 resulting primarily from the write-down of $3,815,655 in its interests in oil and gas properties, write-down of $1,406,000 in its interest in ACGT Corporation, write-down of $258,580 of its investment in Legacy Wine & Spirits International Ltd., write-down of its investment in Terralene Fuels Corporation of $15,768 and also as a result of selling, general and administrative expenses including a litigation settlement of $2,291,070; management and consulting fees of $4,905,618, office and general expenses of $2,842,082; professional fees of $1,1179,597; interest expense of $98,282, research & development costs of $278,231 and software development costs of $737,300. In addition, we received $130,000 in property option income as a recorded value of certain restricted shares in Terralene Fuels Corporation 13 The cash and equivalents constitute our present internal sources of liquidity. Because we are not generating any significant revenues, our only external source of liquidity is the sale of our capital stock and any advances from officers, directors or shareholders. Our Plan of Operation for the Next Twelve Months We do anticipate that we will need to raise additional capital within the next 12 months in order to continue as a going concern.We will need to fund the research and development of the vertical hydroponic farming system design. To the extent that additional capital is raised through the sale of equity or equity- related securities, the issuance of such securities could result in dilution of our stockholders.There can be no assurance that additional funding will be available on favorable terms, if at all.If adequate funds are not available within the next 12 months, we may be required to curtail our operations significantly or to obtain funds through entering into arrangements with collaborative partners or others that may require us to relinquish rights to certain of our assets that we would not otherwise relinquish. Organa Gardens International Inc. does not anticipate some expenditures within the next 12 months for further research and development of its vertical hydroponic farming system design .The Company may elect to raise funds for further research and development through equity financing or possible joint venture partnerships. Organa Gardens International Inc. does not anticipate any significant exploration costs within the next 12 months, nor does the Organa Gardens International Inc. anticipate that it will lease or purchase any significant equipment within the next 12 months. Organa Gardens International Inc. does not anticipate a significant change in the number of its employees within the next 12 months. However, Organa Gardens International Inc.will be required to raise $500,000 for its new hydroponic vertical farming project – See above. ITEM7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Securities held in our equity and other investments portfolio and equity derivatives are subject to price risk, and generally are not hedged. 14 ITEM8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Organa Gardens International, Inc. New York, USA We have audited the accompanying balance sheets of Organa Gardens International, Inc. (formerly Shotgun Energy Corporation) (a development stage company) as of December 31, 2011 and 2010, and the related statements of operations, stockholders’ (deficit) and cash flows for each of the years in the two-year period ended December 31, 2011 and for the cumulative period from January 1, 1996 (inception of development stage) through to December 31, 2011.Organa Gardens International Inc.’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Organa Gardens International as of December 31, 2011 and 2010, and the results of its activities and cash flows for each of the years in the two-year period ended 2011 and for the cumulative period from January 1, 1996 (inception) to December 31, 2011 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company’s current liabilities exceed current assets, has incurred significant losses since inception and further losses are anticipated in the development of its vertical hydroponic farming system, all of which raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans in regards to these matters are also described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ L.L. Bradford & Company, LLC Las Vegas, Nevada March 30, 2012 15 ORGANA GARDENS INTERNATIONAL INC. (A Development Stage Company) BALANCE SHEETS December 31, December 31, ASSETS CURRENT ASSETS Cash $
